Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 5/24/2022 regarding the objection to the specification have been fully considered but they are not persuasive.  The proposed title amendment is not clearly indicative of the invention.  A proposed title is provided below.  The objection to the specification is maintained.
In view of the amendment to claim 1, the double patenting rejection is withdrawn.
In view of the amendment to claim 1, the 35 USC 112(b) rejection is withdrawn.
In view of the amendment dated 5/19/2022, the acceptance of the drawings are withdrawn.
The indicated allowability of claim 1 is withdrawn in view of the amended claim limitations which are distinguishing from the claim dated 4/21/2021 and an updated search.
New claims 2-23 have not been examined and are not further discussed.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: 	IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND PROGRAM FOR CORRECTING COLOR IMAGE DATA FOR EACH PAPER TYPE.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first processing unit, second processing unit, sheet holding unit and sheet cassette.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show labels as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image forming unit [printer 115], first processing unit [no specifically identified structure], second processing unit [no specifically identified structure], selection unit [no specifically identified structure], sheet holding unit [no specifically identified structure], in claims 1, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “... a selection unit configured to select a sheet holding unit.”  It is unclear and indefinite as to how the selection unit is to function.  What is representative of a selection unit?  How is this unit making a selection?  According to the disclosure at paragraph 0146, the user is the one that selects the sheet feed stage storing paper.  The user is not considered a “structural” component of the claimed apparatus.  The disclosure includes an input unit [specification para. 0061] that receives the input from the user.  This input, however, is not an autonomous function and isn’t making the selection per se but rather responding to the action of the user.  For purposes of examination, the Examiner interprets this limitation to mean where a sheet holding unit is selected by user input to the display unit in light of the disclosure at paragraphs 0061 and 0146.
Dependent claims 2-7 and 21-23 are rejected for failing to remedy the deficiency of claim 1.
Claim 16 recites “... a selection unit configured to select a sheet type.”  It is unclear and indefinite as to how the selection unit is to function.  What is representative of a selection unit?  How is this unit making a selection?  According to the disclosure at paragraph 0146, the user is the one that selects the paper type.  The user is not considered a “structural” component of the claimed apparatus.  The disclosure includes an input unit [specification para. 0061] that receives the input from the user.  This input, however, is not an autonomous function and isn’t making the selection per se but rather responding to the action of the user.  For purposes of examination, the Examiner interprets this limitation to mean where the paper type is selected by user input to the display unit in light of the disclosure at paragraphs 0061 and 0146.
Claim limitations “first processing unit, second processing unit, selection unit, sheet holding unit” found fully or in part in claims 1, 4, 6-8, 11, 13-16 and 20-23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the above functions in the claim.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozaiku (JP Pub 2002123055 as provided by the applicant) in view of Kurihara (US Pub 20060119874).
Claim 1: Kozaiku discloses an image processing apparatus comprising: 
a display [An operation unit 5 includes an input unit in which an operator inputs instructions of various kinds of operations to the copying machine, and a display unit which carries out various kinds of displays to the operator, p0012]; 
an image forming unit configured to form a color image using color recording materials on a sheet [printer unit 3 forms and outputs an image on the basis of sent image data ... image data, which indicate a color pattern 1 shown in Fig. 4 in a pattern generation unit (not shown) on a previous stage of they correction unit 25 in the image process unit 2, are generated (Step Sl), and are outputted to the printer 3 (Step S2), p0012 & p0019]; 
a first processing unit [control unit 4 controls the instructions from the operation unit 5, and carries out a control so that the image process unit 2 performs a process according to the instructions, p0012] configured to perform color measurements of a plurality of color images including at least first color images and second color images [color pattern data 1 comprise patch groups which change halftone dot area rates containing the respective colors of Y, M, C, and K (Yellow, Magenta, Cyan, and Black) by every 10 % (increasing colors from a light direction to a deep direction by every 10 %) as shown in Figure 4, p0020] and generate, using measurement results, first correction data, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material by the image forming unit, the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material by the image forming unit [when the operator carries out the instruction of reading, the scanner unit 1 reads the disposed color pattern image data 1 by the color scanner 11 so as to carry out the processes of the shading correction circuit 12 and the RGBy correction circuit 13 and so as to output the results to a data computing unit ... Figure 5 shows an example for the K data ... the remaining C, M, and Y are similarly calculated, p0021-0023]; 
a second processing unit [control unit 4 controls the instructions from the operation unit 5, and carries out a control so that the image process unit 2 performs a process according to the instructions, p0012] configured to perform color measurements of a plurality color images [color pattern data 2 comprise patch groups in which the halftone dot area rates in the respective colors of Y, M, and C are changed by every 10 % ... Each of them is a pattern of a 3C gray [i.e. process gray] in which the patterns of the same halftone dot rate are superimposed, p0025] and generate, using measurement results, second correction data, at least one color image of the plurality of color images being a color image which is formed using a plurality of color recording materials [by carrying out a reading instruction, the scanner unit 1 reads the disposed color pattern image 2 data by the color scanner 11, carries out processes of the shading correction circuit 12 and the RGBy correction circuit 13, and outputs the data to the data computing unit of the image process unit 2, p0026]; and 
a selection unit configured to select a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the first processing unit and the second processing unit, 
wherein the first processing unit operates and then the second processing unit operates based on reception of an instruction via the display [sequential processes as shown in Figure 3, p0023], the first color images, the second color images in the first processing unit and the plurality of color images in the second processing unit being formed on one or more sheets fed from the sheet holding unit selected by the selection unit [printer unit 3 forms and outputs an image on the basis of sent image data ... operator disposes the paper, on which the outputted color pattern image 1 is recorded ... the operator disposes a paper, on which the outputted color pattern image 2 is recorded, p0012 & p0021].
Although for the sheet to be printed on as disclosed by Kozaiku it must be fed in some manner, Kozaiku appears to fail to explicitly disclose a selection unit configured to select a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the first processing unit and the second processing unit and where the one or more sheets are fed from the sheet holding unit selected by the selection unit.
Kurihara discloses in a related system from the same field of endeavor [Abstract] where it is well-known selecting a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the processing units and where the one or more sheets are fed from the sheet holding unit selected by the selection unit [print setting options for the measurement page 102 that are designated on the UI of the calibration utility software include sheet designation (201) and a correction LUT set (202). The type (204) and size (205) of a sheet (printing medium) set in each sheet tray (203) are acquired by the calibration utility software 103 by communicating with the digital color multi-functional peripheral 101. The user selects a sheet tray in a selection column 206, and can simultaneously select a sheet type and size ... measurement page 102 [e.g. multiple pages as demonstrated in Figure 3] is printed using a sheet tray complying with the sheet designation (201), p0047-0049].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the invention of Kozaiku the support for selecting a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the first processing unit and the second processing unit [i.e. processing unit controlling the processes] and where the one or more sheets are fed from the sheet holding unit selected by the selection unit as disclosed by Kurihara because it allows for the user to select the sheet tray holding media the user requires the system to be corrected in relation with.

Claim 2: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1, wherein the first color images are formed with different amounts of the first color recording material [color pattern data 1 comprise patch groups which change halftone dot area rates containing the respective colors of Y, M, C, and K (Yellow, Magenta, Cyan, and Black) by every 10 % (increasing colors from a light direction to a deep direction by every 10 %) as shown in Figure 4, p0020].

Claim 3: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1, wherein the second color images are formed with different amounts of the second color recording material [color pattern data 2 comprise patch groups in which the halftone dot area rates in the respective colors of Y, M, and C are changed by every 10 % ... Each of them is a pattern of a 3C gray in which the patterns of the same halftone dot rate are superimposed, p0025].

Claim 4: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1, wherein the one or more sheets stored in the sheet holding unit are fed based on reception of the instruction, the first color images, the second color images and the plurality of color images being formed on the fed one or more sheets [When an operator inputs an instruction of the calibration 1 by the operation unit 5, image data, which indicate a color pattern 1 shown in Fig. 4 in a pattern generation unit (not shown) on a previous stage of they correction unit 25 in the image process unit 2, are generated (Step Sl), and are outputted to the printer 3 ... when an instruction of the calibration 2 is inputted, in the pattern generation circuit on a prior stage of they correction unit 25 in the image process unit 2, image data which indicate the color pattern 2 shown in Fig. 7 are generated (Step S5), and are outputted to the printer 3, p0019 & p0024].
	Although for the sheet to be printed on as disclosed by Kozaiku it must be fed in some manner, Kozaiku appears to fail to explicitly disclose where the sheet holding unit holding sheets to be used in the processing units and where the one or more sheets are fed from the sheet holding unit.
Kurihara discloses where the sheet holding unit holding sheets to be used in the processing units and where the one or more sheets are fed from the sheet holding unit [print setting options for the measurement page 102 that are designated on the UI of the calibration utility software include sheet designation (201) and a correction LUT set (202). The type (204) and size (205) of a sheet (printing medium) set in each sheet tray (203) are acquired by the calibration utility software 103 by communicating with the digital color multi-functional peripheral 101. The user selects a sheet tray in a selection column 206, and can simultaneously select a sheet type and size ... measurement page 102 [e.g. multiple pages as demonstrated in Figure 3] is printed using a sheet tray complying with the sheet designation (201), p0047-0049].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the invention of Kozaiku the support for sheet holding unit(s) holding sheets to be used and where the one or more sheets are fed from the sheet holding unit as disclosed by Kurihara because it allows for the user to select the sheet tray holding media the user requires the system to be corrected in relation with.

Claim 5: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1, wherein the at least one color image of the plurality of color images is formed by superposition of the plurality of color recording materials [color pattern data 2 comprise patch groups in which the halftone dot area rates in the respective colors of Y, M, and C are changed by every 10 % ... Each of them is a pattern of a 3C gray in which the patterns of the same halftone dot rate are superimposed, p0025].

Claim 6: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1.
Kozaiku does not explicitly disclose wherein the sheet holding unit is a sheet cassette.
Kurihara discloses wherein the sheet holding unit is a sheet cassette [The type (204) and size (205) of a sheet (printing medium) set in each sheet tray [i.e. cassette], p0047].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kozaiku the usage of a media tray as disclosed by Kurihara because it allows for the tray content to be indicated to the user when selecting the tray as discussed by Kurihara in at least paragraph 0047.

Claim 7: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1.
 Kozaiku does not explicitly disclose wherein the sheet holding unit is associated with a sheet size and a sheet type.
Kurihara discloses wherein the sheet holding unit is associated with a sheet size and a sheet type [The type (204) and size (205) of a sheet (printing medium) set in each sheet tray, p0047].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kozaiku wherein the sheet holding unit is associated with a sheet size and a sheet type as disclosed by Kurihara because it allows for the tray content to be indicated to the user when selecting the tray as discussed by Kurihara in at least paragraph 0047.

Claims 8-14: the method herein have been executed or performed by the apparatus of claims 1-7 and are therefore likewise rejected.

Claim 15: Kozaiku discloses an image processing apparatus comprising: 
a display [An operation unit 5 includes an input unit in which an operator inputs instructions of various kinds of operations to the copying machine, and a display unit which carries out various kinds of displays to the operator, p0012]; 
an image forming unit configured to form a color image using color recording materials on a sheet [printer unit 3 forms and outputs an image on the basis of sent image data ... image data, which indicate a color pattern 1 shown in Fig. 4 in a pattern generation unit (not shown) on a previous stage of they correction unit 25 in the image process unit 2, are generated (Step Sl), and are outputted to the printer 3 (Step S2), p0012 & p0019]; 
a first processing unit [control unit 4 controls the instructions from the operation unit 5 [i.e. via the display], and carries out a control so that the image process unit 2 performs a process according to the instructions, p0012] configured to perform color measurements of a plurality of color images including at least first color images and second color images [color pattern data 1 comprise patch groups which change halftone dot area rates containing the respective colors of Y, M, C, and K (Yellow, Magenta, Cyan, and Black) by every 10 % (increasing colors from a light direction to a deep direction by every 10 %) as shown in Figure 4, p0020] and generate, using measurement results, first correction data, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material by the image forming unit, the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material by the image forming unit [when the operator carries out the instruction of reading, the scanner unit 1 reads the disposed color pattern image data 1 by the color scanner 11 so as to carry out the processes of the shading correction circuit 12 and the RGBy correction circuit 13 and so as to output the results to a data computing unit ... Figure 5 shows an example for the K data ... the remaining C, M, and Y are similarly calculated, p0021-0023]; 
a second processing unit [control unit 4 controls the instructions from the operation unit 5, and carries out a control so that the image process unit 2 performs a process according to the instructions, p0012] configured to perform color measurements of a plurality color images and generate [color pattern data 2 comprise patch groups in which the halftone dot area rates in the respective colors of Y, M, and C are changed by every 10 % ... Each of them is a pattern of a 3C gray [i.e. process gray] in which the patterns of the same halftone dot rate are superimposed, p0025], using measurement results, second correction data, the plurality of color images being formed using a plurality of color recording materials by the image forming unit, and at least one color image of the plurality of color images being a chromatic color image [e.g. process gray] which is formed using the plurality of color recording materials [by carrying out a reading instruction, the scanner unit 1 reads the disposed color pattern image 2 data by the color scanner 11, carries out processes of the shading correction circuit 12 and the RGBy correction circuit 13, and outputs the data to the data computing unit of the image process unit 2, p0026]; and 
a selection unit configured to select a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the first processing unit and the second processing unit, 
wherein the first processing unit operates and then the second processing unit operates based on reception of an instruction via the display [sequential processes as shown in Figure 3, p0023], the first color images, the second color images in the first processing unit and the plurality of color images in the second processing unit being formed on one or more sheets fed from the sheet holding unit selected by the selection unit [printer unit 3 forms and outputs an image on the basis of sent image data ... operator disposes the paper, on which the outputted color pattern image 1 is recorded ... the operator disposes a paper, on which the outputted color pattern image 2 is recorded, p0012 & p0021].
Although for the sheet to be printed on as disclosed by Kozaiku must be fed in some manner, Kozaiku appears to fail to explicitly disclose a selection unit configured to select a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the first processing unit and the second processing unit and where the one or more sheets are fed from the sheet holding unit selected by the selection unit.
Kurihara discloses in a related system from the same field of endeavor [Abstract] where it is well-known selecting a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the processing unit(s) and where the one or more sheets are fed from the sheet holding unit selected by the selection unit [print setting options for the measurement page 102 that are designated on the UI of the calibration utility software include sheet designation (201) and a correction LUT set (202). The type (204) and size (205) of a sheet (printing medium) set in each sheet tray (203) are acquired by the calibration utility software 103 by communicating with the digital color multi-functional peripheral 101. The user selects a sheet tray in a selection column 206, and can simultaneously select a sheet type and size ... measurement page 102 [e.g. multiple pages as demonstrated in Figure 3] is printed using a sheet tray complying with the sheet designation (201), p0047-0049].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the invention of Kozaiku the support for selecting a sheet holding unit via the display, the sheet holding unit holding sheets to be used in the first processing unit and the second processing unit [i.e. processing unit controlling the processes] and where the one or more sheets are fed from the sheet holding unit selected by the selection unit as disclosed by Kurihara because it allows for the user to select the sheet tray holding media the user requires the system to be corrected in relation with.

Claims 16-19: the apparatus herein have been executed or performed by the apparatuses of claims 1-4 and are therefore likewise rejected.

Claim 20: the method herein has been performed or executed by the apparatus of claim 15 and is therefore likewise rejected.

Claim 21: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1, wherein the first color images and the second color images are formed on a first sheet [as shown in Figure 4], the plurality of color images in the second processing unit are on a second sheet which is different from the first sheet [as shown in Figure 7], the first sheet and the second sheet being fed from the sheet holding unit.
Although for the sheet to be printed on as disclosed by Kozaiku must be fed in some manner, Kozaiku appears to fail to explicitly disclose the first sheet and the second sheet being fed from the sheet holding unit.
Kurihara discloses where it is well-known selecting a sheet holding unit via the display and the first sheet and the second sheet being fed from the sheet holding unit [print setting options for the measurement page 102 that are designated on the UI of the calibration utility software include sheet designation (201) and a correction LUT set (202). The type (204) and size (205) of a sheet (printing medium) set in each sheet tray (203) are acquired by the calibration utility software 103 by communicating with the digital color multi-functional peripheral 101. The user selects a sheet tray in a selection column 206, and can simultaneously select a sheet type and size ... measurement page 102 [e.g. multiple pages as demonstrated in Figure 3] is printed using a sheet tray complying with the sheet designation (201), p0047-0049].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the invention of Kozaiku the support the first sheet and the second sheet being fed from the sheet holding unit as disclosed by Kurihara because it allows for the user to select the sheet tray holding media the user requires the system to be corrected in relation with.

Claim 22: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1, wherein the first color images and the second color images are formed on a first sheet fed from the sheet holding unit so that the plurality of color recording materials being not overlapped on the first sheet [color pattern data 1 comprise patch groups which change halftone dot area rates containing the respective colors of Y, M, C, and K (Yellow, Magenta, Cyan, and Black) by every 10 % (increasing colors from a light direction to a deep direction by every 10 %) as shown in Figure 4, p0020].

Claim 23: Kozaiku in view of Kurihara discloses the image processing apparatus according to claim 1, wherein the plurality of color images in the second processing unit are formed on a second sheet fed from the sheet holding unit so that the plurality of color recording materials being overlapped on the second sheet [color pattern data 2 comprise patch groups in which the halftone dot area rates in the respective colors of Y, M, and C are changed by every 10 % ... Each of them is a pattern of a 3C gray [i.e. process gray] in which the patterns of the same halftone dot rate are superimposed [i.e. overlapped], p0025].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson, US Patent 7152941, discloses a calibration system utilizing two different calibration processes that can be executed in sequence dependent on the user’s action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672